DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In response to the Amendment filed on May 13, 2021, claims 1-20 are pending.

Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
None of the prior art of record shows the combination of the structure of the non-transitory computer-readable storage medium (as per claims 1-5 and 10-20) , specifically, output a graphical keyboard that includes a plurality of keys; determine features of at least one user input to the graphical keyboard; include the features in a matrix including features sampled over time; provide the matrix to a model that is trained to predict a word or word phrase from the matrix; and output, for display, the word or word phrase predicted by the model; or the non-transitory computer-readable storage medium (as per claims 6-9), specifically, output a graphical keyboard that includes a plurality of keys; determine contextual features of at least one user input to the graphical keyboard; structure a matrix based on the contextual feature and other contextual features sampled over time; provide the matrix to a neural network that predicts a word or word phrase from the matrix; and output, for display, the word or word phrase (emphasis added).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bi (US Pub. No. 2017/0336969 A1) discloses the predicting next letters and displaying them within keys of a graphical keyboard.
Greenberg et al (US Pub. No. 2018/0173692 A1) teaches the iconographic symbol predictions for a conversation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOE H CHENG/
Primary Examiner
Art Unit 2626